HW-/£
                               ELECTRONIC RECORD




COA #      02-14-00259-CR                        OFFENSE:


           Melissa Almaguer v. The State of
STYLE:     Texas                                 COUNTY:         Denton

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    211th District Court


DATE: 02/26/15                    Publish: NO    TC CASE #:      F-2012-1538-C




                        IN THE COURT OF CRIMINAL APPEALS


         Melissa Almaguer v. The State of
STYLE:   Texas                                        CCA#:
                                                                      f7¥-/5
         WULANTrS                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:
                 <A


                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD